DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amendment filed 7/27/21 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
In claim 53, Applicant recites: a matrix, conductive kit and back light. 
In claim 54, Applicant recites: geometric shape arrangement of LEDs, a time display (time images is recited in the Specification), a back light or accent light, conductive kit.
In claim 55, Applicant recites: a trigger system.
These limitations are not found in the original specification filed on 12/31/13.
The amendment filed 10/26/20 is also objected to for the following reasons: In page 26, Applicant recites “which has space to install or built in or assembled with the said USB ports 2810). This recitation was not present with regards to the airflow device in the original specification filed on 12/31/13, nor was the USB port in the airflow device provided in the original drawings filed on 12/31/13. The USB port 2810 was added to the drawings filed on 4/3/2018.
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p) (4) because reference character “FIG. 29” has been used to designate an electric fan, electric air conditioner, electric cooler, electric steam spreader or other conventionally available items that can be placed 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 55 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 55, Applicant recites “an additional function”. This recitation is considered vague and indefinite since it is unclear what the additional function that Applicant is referring to is. 
Claims 53, recites the limitations ": a matrix, conductive kit and back light. " in lines 
3 and 4 and 8.  .

In claim 55, Applicant recites “a trigger system”.
There is insufficient antecedent basis for the limitations in the claims.
Because of their dependency, claims 56-61 and 64-67 are necessarily rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to 






/ANABEL TON/Primary Examiner, Art Unit 2875